NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                     NOV 28 2014
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


JUAN JOSE HERRERA-CABEZA,                        No. 12-73017

        Petitioner,                              Agency No. A072-131-472

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

        Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                          Submitted November 18, 2014**

Before:      LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Juan Jose Herrera-Cabeza, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and

withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


             *
                   This disposition is not appropriate for publication and is not
precedent except as provided by 9th Cir. R. 36-3.
             **
                   The panel unanimously concludes this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings, applying the

standards governing adverse credibility determinations created by the REAL ID

Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We review for

abuse of discretion the agency’s denial of a motion to remand. Movsisian v.

Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005). We deny the petition for review.

      We lack jurisdiction to consider Cabeza’s past persecution claim because he

did not raise it to the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th

Cir. 2004) (no jurisdiction over legal claims not presented in administrative

proceedings below). Further, Herrera-Cabeza does not raise any challenge to the

agency’s dispositive finding that he failed to demonstrate a well-founded fear of

persecution, where he returned to El Salvador and lived without harm for over

three years. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are waived);

see also Hakeem v. INS, 273 F.3d 812, 816 (9th Cir. 2001) (“[a]n applicant’s claim

of persecution upon return is weakened, even undercut, . . . when the applicant has

returned to the country without incident.”), superseded by statute on other grounds

as stated in Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir. 2007). Thus, we

deny the petition as to Herrera-Cabeza’s asylum claim.

                                          2                                     12-73017
      Because Herrera-Cabeza failed to establish eligibility for asylum, his

withholding of removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d
1182, 1190 (9th Cir. 2006).

      Finally, the BIA did not abuse its discretion in denying Herrera-Cabeza’s

request to remand where he did not establish prima facie eligibility for relief. See

Ochoa-Amaya v. Gonzales, 479 F.3d 989, 992 (9th Cir. 2007) (it is the petitioner’s

burden to establish prima facie eligibility for the relief sought).

       PETITION FOR REVIEW DENIED.




                                           3                                   12-73017